Citation Nr: 1731107	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and alcohol abuse disorder, to include as due to head trauma experienced during active service, and to include as secondary to a service-connected headache disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1988 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is of record.

In December 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for gastroesophageal reflux disease and erectile dysfunction, to include as secondary to medications prescribed for a service-connected headache disability, have been raised most recently by the record in a June 2017 Veteran's Supplemental Claim for Compensation, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 



FINDING OF FACT

An acquired psychiatric disability is not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed depressive disorder is etiologically related to his active service, due to head trauma experienced during active service, caused by his service-connected headaches, or aggravated by his service-connected headaches.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder on a direct and secondary basis have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in December 2012.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a June 2017 brief, the Veteran's representative asserted that the April 2014 VA examination was inadequate, because the examiner failed to opine on secondary service connection and aggravation, and the representative requested that the claim be remanded for a new opinion.  

The Board has considered this request, but in reviewing the examination report, it is noted that the examiner specifically included the question of whether it was at least as likely as not (50 percent or greater) that the Veteran's service connected headache disorder was aggravated by the acquired psychiatric disability, and the examiner provided a paragraph explaining why she felt that the acquired psychiatric disability was not actually aggravated by the headaches.  As such, the examiner clearly addressed the relevant question, and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in April 2009.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed a service connection claim for depression in August 2007, which was denied by a December 2007 rating decision.  He filed a service connection claim for PTSD in August 2009, which was denied by a September 2009 rating decision.  The Veteran contends that his acquired psychiatric disorder is either due to head trauma experienced during active service and/or secondary to his service-connected headaches.

STRs show that in March 1988, he denied having depression or excessive worry.  He also had a normal psychiatric evaluation.  In April 1990, he experienced his head injury that resulted in his service-connected headaches.  In April 1992, he continued to deny having depression or excess worry.  He also denied receiving any mental health counseling.  Finally, in April 1994, he once again denied having any nervousness.

The record does not contain any psychiatric complaints, treatment, or diagnosis until May 2005, over a decade after his separation from service.  In May 2005, he was diagnosed with depression.  However, in July 2005, he denied having depression but his physician noted that he appeared to have depressive symptoms.  He was diagnosed with depression again in August 2005.

In May 2008, the Veteran was granted Social Security Administration (SSA) disability benefits for an acquired psychiatric disorder.   However, SSA records do address the etiology of his acquired psychiatric disorder, which is the critical question to be answered in this case, as service connection requires the disability to have either began during or was otherwise been caused by the Veteran's military service, or be caused or aggravated by a service connected disability. 

In October 2007, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  He reported having been depressed for at least 10 years and that he became depressed after the military because he did not want to get out.  He was involved in a motor vehicle accident in 1992 in which his nephew died.  The examiner had the opportunity to review the Veteran's claim file, interview the Veteran, and conduct an examination.  The examiner diagnosed the Veteran with depressive disorder, but noted that the depressive symptoms were really fairly mild.  The examiner reported that the Veteran had also experienced significant problems with alcohol abuse for a number of years.  The examiner believed the Veteran also would meet the criteria for alcohol abuse disorder.  The examiner reported that there was no evidence that the Veteran's depression was specifically related to his headaches, although the examiner "thought" that his headaches might contribute to his depression.  The examiner reported he had no way of apportioning the amount his headaches contributed to his depression without resorting to mere speculation.  

At an April 2012 VA examination for his headache disability, the examiner noted that the Veteran's depression contributed to his headaches.

In April 2013, the Veteran was also afforded a VA examination for his acquired psychiatric disorder.  The examiner had the opportunity to review the Veteran's claim file, interview the Veteran, and conduct an examination.  The examiner concluded that the Veteran did not meet the meet the DSM-IV criteria for PTSD, and found that no mental disorder diagnosis was warranted.  To the extent that psychiatric diagnoses were contained in the Veteran's records, the examiner explained that they would be less likely than not to be related to his military service, based on the timelines of events.

In April 2014, the April 2013 VA examiner reviewed the Veteran's claims file.  The examiner conceded that the Veteran did meet the criteria for major depressive disorder for a distinct period of time during the period on appeal.  However, she opined that the Veteran's depression was less likely than not due to his active service or due to head trauma experienced in service, explaining that the earliest post-service treatment records in 1997 to 1998 do not show any mental health symptoms or depression.  The examiner reported that treatment records from 2005 show he reported alcohol abuse and some depressive symptoms with no prior treatment.  The examiner also opined that the Veteran's depression was not aggravated by his service-connected headache disability.  The examiner observed that the Veteran had experienced family losses, was arrested for battery and for driving under the influence, and had relationship stressors, which were more pronounced issues than his headaches.

Regarding PTSD, based upon the evidence of record, the Board finds that the weight of the evidence fails to support the conclusion that the Veteran met the DSM criteria for a diagnosis of PTSD at any time during the appeal period  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran was clinically examined to specifically determine whether he had PTSD.  After interviewing and examining the Veteran and reviewing the clinical record, the April 2013 VA examiner explicitly concluded that the diagnostic criteria to support a PTSD diagnosis had not been met.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for her opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

Regarding depressive disorder, after weighing all the evidence, the Board finds great probative value in the April 2013 VA examiner's opinions.  The negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his depressive disorder was due to his head injury experienced in service or secondary to his service connected headaches.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, service connection on a secondary basis or based on aggravation is not warranted.

Consideration has been given to the Veteran's personal assertion that his depressive disorder was the result of his head injury experienced during active service and/or secondary to his service-connected headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of an acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of an acquired psychiatric disorder is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that examinations, which may include mental status examinations, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377.
 
That is, although the Board readily acknowledges that Veteran is competent to report depression, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether his head trauma experienced during active service caused his depression or whether a headache disability caused or aggravated an acquired psychiatric disorder.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating head injuries or evaluating acquired psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

Moreover, even to the extent that depression were felt to have been aggravated by his service connected headaches, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation.  38 C.F.R. § 3.310.  Here, no such baseline has been identified.

Regarding alcohol abuse disorder, the service connection entitlement statutes set forth in 38 U.S.C.A. § 1110 reads, "No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."

The regulatory provisions of 38 C.F.R. § 3.301 address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen  v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).

As described, the medical evidence of record fails to associate the Veteran's alcohol abuse problems with his service-connected disabilities, a headache disability or residuals from a forehead scar.  To the extent that the Veteran has alleged that such is the case, he lacks the medical training to be considered competent to provide such an opinion.  See Jandreau, 492 F. 3d 1372.

Accordingly, because the Veteran's alcohol abuse disorder is not caused by or secondary to a service connected disability, it must be denied.

In summary, as the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


